921 F.2d 1125
33 Fed. R. Evid. Serv. 668
The NATIONALIST MOVEMENT, a Mississippi non-profitcorporation incorporated in Georgia, Plaintiff-Appellant,v.The CITY OF CUMMING, FORSYTH COUNTY, GEORGIA, Forsyth CountyBoard of Education, Defendants-Appellees.
No. 89-8417.
United States Court of Appeals,Eleventh Circuit.
Dec. 18, 1990.

Richard Barrett, Jackson, Miss., for plaintiff-appellant.
Gordon S. Smith, S. Samuel Griffin, King & Spalding, Atlanta, Ga., for City of Cumming.
Robert S. Stubbs, III, McVay & Stubbs, Canton, Ga., for Forsyth County, Georgia.
Sam S. Harben, Jr., Harben & Hartley Law Firm, Gainesville, Ga., for Forsyth County Bd. of Educ.
On Appeal from the United States District Court for the Northern District of Georgia, O'Kelley, District Judge, Presiding.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, COX, BIRCH AND DUBINA, Circuit Judges*.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 2, 1990, 11th Cir., 1990, 913 F.2d 885)
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc without oral argument during the week of February 11, 1991.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Judge Edmondson is recused and will not participate in this decision